Title: To John Adams from John Warren and Others, 4 December 1775
From: Warren, John,Adams, Samuel,McHenry, James,McKnight, Charles
To: Adams, John


     
      Sir
      Cambridge Decr. 4 1775
     
     As Surgeons of the continental Hospital we take the Freedom to address you upon an Occasion which though it does not immediately Concern our Department, yet as it relates to the Hospital with which we are so nearly connected, we thought called for our Attention, as being a Subject, upon which, we might be able to give some Information, which might perhaps be of some little service in assisting your Honour as a Member of the continental Congress, to determine upon the Matter when it shall be laid before that honorable Assembly, and which by Reason of the particular acquantance with Facts which Divers Circumstances have furnished us with, you might not perhaps be able to obtain from any other persons, for which Reason we would wish you to communicate this Letter to The honorable President, Mr. Paine, Mr. Samuel Adams and Mr. Cushing, and to any other Gentlemen Members of the Congress you shall think proper.
     We have had some Intimations that there is one or more Persons soliciting of the Congress, an Appointment to the office of Apothecary to the Hospital. We are utterly ignorant of the Character of the Person who is making Interest for the place, and would not by any means suggest any thing against him—but as a very worthy Gentleman Mr. Craigie must in consequence of such an appointment be superseded, we think it our Duty to make a Representation of Facts, as we think his merit intitles him to a Continuance; He has been employed in the Publick Service from the first Commencement of Hostilities, first by an Appointment of the Committee of Safety to procure Medicines for the Army, next by the appointment of the provincial Congress as Commissary of the medicinal Store, and from them he received a Warrant investing him with full power to act as such and lastly by the late Director of the Hospital Dr. Church he was appointed Apothecary for the Hospital as well as of the whole Army together, That he has discharged the Duties annexed to the Station which he has held, not only the Surgeons of the Hospital, but also those of the Regiments, as well as the whole Army who have in a great Measure been supplied with the most important medicinal Articles by his vigilance and Assiduity, can with Gratitude attest. It is needless to represent to you the Difficulties under which, whoever engaged in this Business at a Time of such general Confusion as existed when the Army was first formed, must necessarily have laboured, these you can better conceive of than we can describe, Mr. Craigie surmounted them all by using his utmost Exertions to procure Medicines wherever they might be purchased, for which purpose he put himself to great Expence and Infinite Pains when he found the Exigencies of an Army already begining to Suffer through want of Medicine so loudly called for it. These Motives induced him to run the Hazard of an Attempt to procure his Medicines out of the Town of Boston, the place of his nativity, and from whence he made his escape soon after the first Battle, having left the most valuable part of his Possessions there, and in this he so well succeeded as to get a considerable Quantity of the most valuable Articles safe to the Army having escaped the greatest Danger of a Detection by the Enemy; You will reflect that after having thus supplied the Army with all his own Medicines, he put it out of his power to pursue the Business upon which he depended for a maintenance, and therefore reserved no resource to which he could at any Time apply in case any thing of the kind now apprehended should take place.
     It is also known by great Numbers that Mr. Craigies’ Attention was not confined solely to procuring Medicines but extended even to Beding and Quarters for the wounded Soldiers particularly at the Time of the Battle of Bunker Hill. The Fatigues with which Mr. Craigies Office had till lately been attended, augmented by the procrastination of the appointment of an Assistant, had rendered him almost indifferent with Regard to his continuance in it, but after an Assistant was appointed, being enabled to perform his Business without Injury to his Health, he was desirous of remaining in it, especially as he had, after procuring a considerable Assortment of medicines, and born the Heat and Burthen of the Day, render’d the Task much more easy; He had not the least Suspicion of any probability of his being Displaced, but supposed that the Director had Power to confirm him, and therefore was much surprised when he was informed of an Intention to supersede him; more especially upon Consideration that a removal from so Publick a Station would afford reasonable Ground for a Presumtion; that some Misconduct in him had induced the Congress to disgrace him in this manner, and that thereby his Reputation might be affected in such a manner as would be infinitely injurious to him in his endeavours to procure a Subsistence in any other way: Your Honours Knowledge of mankind will point out his feelings upon such an occasion, and we doubt not it will suggest sufficient Arguments, (if these were the only ones) for giving your Voice in his Favour: The universal Satisfaction he has given, and that unblemished Reputation which he ever sustained, have interested all those who have had the pleasure of his Acquaintance in the success of any Applications in his Favour and particularly Your most humble Servants
     
      John Warren
      Samuel Adams
      James McHenry
      Charles McKnight
     
    